DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 and 13 recite limitations regarding the newly added clause about setting the regions to obtain the profile information set from a center of each of the plurality of elements towards an outside of each of the plurality of elements renders the claim vague/ indefinite because the breadth of the claim provides mutually exclusive interpretations of “center out”, which can be interpreted as vertical or horizontal or normal, but the specification does not teach all of the possible interpretations and thus the metes and bounds of the claim are unclear because there is no evidence of possession of different directions of from a center out.  
The Examiner suggests clarifying what is meant by from a center toward an outside by specifying which direction (X, Y, Z) and more specifically recite how the center is actually obtained, because it is unclear how the center is obtained as well, which also renders the claim unclear as it appears to be missing an essential step.
Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process as it pertains to performing a process on a symbol in an image. The steps of identifying the reference positions, obtaining, determining, and identification are all mental steps that can be performed either mentally or with the aid of paper/ pen. The limitations do not integrate the abstract idea into a practical application because there are no additional elements that impose any meaningful limits on the practicing the abstract idea.  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The independent claims are ineligible. The dependent claims are rejected at least based on their dependency and only further specify the abstract idea and its practice.  Appropriate correction is requested. 
Re the newly added limitations of a processor, memory, and image acquisition device, the Examiner note that these are merely generic computer components performing generic computer functions and are being used to apply the abstract idea.  Matching data is routine data gathering, and the newly added clause of scanning from a center outward, again, is a generic computer deice performing the abstract idea of scanning.  The limitations as a whole are using generic computer components to gather data (image) and matching patterns, which is a mental process being applied by generic computer components and thus remains ineligible under 101.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 20150090788) in view of Zhang et al. (US 20150090788).
Re claim 1, paragraph [0034]+ teaches the basics of QR codes including the 3 corner blocks, alignment patterns, timing patterns, and quiet zones.  Though silent to actually imaging and processing, the Examiner notes that processing a QR code in compliance with known standards (ISO is well known and conventional in the art).  Thus, the Examiner has interpreted the decode part to be a digitizing part of capturing the physical barcode as an image.  The profile information identification part can be interpreted as loading up an expected corner pattern for comparison.  The determining step is the comparison of an obtained digital pattern to expected corner patterns.  The border element identification step is looking at pixels of the code where white space is expected based on the corners and the border ID step is confirming white space (such as confirming the quiet zone had white space outside, for example).  These are well known and conventional steps to decoding a barcode (QR) using the various modules of the QR code according to prescribed ISO standards.  
Re the newly added limitations of a memory, image acquisition device, processor, matching profile information with reference profile information, and scanning from a center of the elements toward an outside, the Examiner notes that Zhang et al. teaches finder/ corner patterns (FIG. 1+)  that have a module with a specific width ratio (paragraph [0003]+).  This reference position is matched to profile information of the actual code, to determine that elements are within the code.  Borders are implicitly identified based on the boundaries and edges as set forth in the QR code related to the corners/ finder patterns (FIG. 1+).  The limitation of the processor scans from the center out, is merely interpreted as scan lines, which is read on by digitizing rows of QR data which are imaged and interpreted as sequentially scanned, such as from a middle to outside as it goes across the whole of the QR code.  The regions are in the symbol by matching information such as the corner/ finder patterns which are in the symbol.  Borders are identified as the code is read based on its dimensions/ corners determined.  
Prior to the effective filing date it would have been obvious to combine the teachings in order to determine the edges and boundaries of QR codes using expected data/ formats.
Re claim 2, as the decoding is interpreting as digitizing, digitizing the QR code as part of the reading/ decoding process is interpreted to include identifying profile information by imaging the code.  Therefore, when reading a code, comparing that what is obtained to that set forth by the formatting of the code itself determines whether regions are inside or outside the symbol (quiet zone/ border).	
Re claim 3, the Examiner has interpreted that the shapes/ positions are set based on the array of positions of the decode part when the array of positions of the decode part are interpreted as the corner elements and wherein there is an array/ plurality of them which are used in a direction such that the top left and right corners and bottom left corner are identified as known in the art such as for position and thus the bottom right is known for alignment, with timing being set between the three position corner codes.  
Re claim 4, the Examiner notes that the QR code can be interpreted as composed of a plurality of discrete regions.  Via interaction during the reading/ decoding process with respect to the quiet zone for example, each region can be interpreted as within the symbol (such as when it’s within the quiet zone).
Re claim 5, one region of the regions spanning across the elements is interpreted as merely a plurality of regions, which is what a QR code can be interpreted as made of.
Re claim 6, the use of the corner elements pattern is ineprete4d as one of a pixel value, pixel value variation, and binary data as the corner element is read.
Re claim 7, a width of an element is a standard set forth in QR codes.
Re claim 8, in a QR code, the elements making up the various modules and encoded data all can be interpreted as having a width and can represent data. 
Re claim 10, as discussed above, QR is a 2d code with the corner elements arrayed on an outermost side.
Re claim 11, the Examiner notes that the quiet zone/ border of a QR code is obvious to be on an optical recording medium to carry the code.  Further, the Examiner notes that claim limitations drawn to the code itself are not germane to the claim that is drawn to a device.  The Examiner notes that using the quiet zone/ border to distinguish the actual code from that which is outside the border is known in the art to ensure accurate reading and location.
Re claims 12-13 the limitations have been discussed above.
Re claims 14-15 the limitations have been discussed above re claims 3 and 8.
Re claims 9 and 16, the teachings of Anamalai et al. have been discussed above but are silent to filtering.
Zhang et al. teaches filtering in order to detect patterns in a code (abstract+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to obtain the profile information.

Additional Remarks
It is unclear from the language of the claims what the Applicant is attempting to recite that is different than how a traditional barcode (QR) is read/ decoded with respect to determining edges/ boundaries given that a QR code has corner/ finder patterns to determine its dimensions/ edges/ boundaries, and has a specific format (reference) of the finder patterns, such as 1:1:3:1:1.
The Examiner suggests clarifying language that requires a certain order of steps or that might more specifically define how the process differs from traditional reading, such as by clarifying what reference profile information specifically is and what profile information specifically is, and what the regions are defined as.  However, the claim limitations as a whole appear to be drawn to a generic computerization of a mental process of finding visual patterns to determine border (re the 101 rejection), and absent a specific structure / steps that are not mere computerization of a mental process, the 101 rejection will remain.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887